931 F.2d 887Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph SCUTELLA, Jr., Plaintiff-Appellant,v.William A. KOLIBASH, David A. Jividen, State Bar of WestVirginia, Defendants-Appellees.
No. 90-6126.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided April 30, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  John T. Copenhaver, Jr., District Judge.  (CA-89-1471-2)
Joseph Scutella, Jr., appellant pro se.
Michael Warren Carey, United States Attorney, Charleston, W.Va., Betsy Clare Steinfeld, Assistant United States Attorney, Elkins, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Joseph Scutella, Jr. appeals from the district court's order denying relief in this action attempting to secure an inquiry into whether defendants Kolibash and Jividen misrepresented their fitness to practice law when they applied for admission to the State Bar of West Virginia.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Scutella v. Kolibash, CA-89-1471-2 (S.D.W.Va. July 3, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.